J-A07044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE ESTATE OF: THERESA M.             :   IN THE SUPERIOR COURT OF
 RUBERT                                  :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: BOARD OF TRUSTEES            :
 OF THE WILLIAM E. AND THERESA           :
 M. RUBERT MEMORIAL TRUST                :
                                         :
                                         :   No. 550 EDA 2018



                  Appeal from the Order January 17, 2018
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                          No(s): No. 1988-X1158


BEFORE:    OLSON, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                         FILED MARCH 04, 2019

      The Board of Trustees (“Trustees”) of the William E. and Theresa M.

Rubert Memorial Trust (“The Trust”), appeals the order entered by the Court

of Common Pleas of Montgomery County appointing a guardian ad litem to

represent particular interests in this instant case.    After careful review, we

quash this appeal as interlocutory.

      Theresa M. Rubert passed away on March 30, 1988. Her will, inter alia,

established the Trust, which was funded by the residue of her estate. The

Trust provides in pertinent part:

      The said Trustees shall use or apply the net income from the Trust
      for the following purposes:

      (1) By loans and/or advances to students enrolled and actively
      pursuing on a full time basis, studies at the Hahnemann University
      Nursing and Educational Department leading to such a degree


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07044-19


     and/or certificate in the field of Nursing as the said department
     shall establish.

     Said loans and/or advances shall be made or granted on such
     terms and conditions as the Trustees shall from time to time
     establish to assist needy students in the pursuit of said education.

     (2) The Trustees shall establish such lectures and/or symposiums
     in the field of Human Nursing and/or Human Medicine to the
     appropriate public or such segments thereof as the Trustees shall
     from time to time select to present to the public the information
     concerning new and novel advances in the fields of Nursing and
     Medicine.

See William E. and Theresa M. Rubert Memorial Trust, at 1.

     The Trustees have been responsible for the administration of the Trust

since Theresa’s death. In 1993, Hahnemann Medical College was acquired by

Allegheny Health, Education, and Research Foundation (“Allegheny”).         The

parties agree that as a result of this acquisition, the Hahnemann University

Nursing and Educational Department ceased to exist.

     After Allegheny filed for bankruptcy in 1998, Drexel University

(hereinafter “Drexel”) acquired Hahnemann’s educational programs, and

Tenet Health Systems acquired Hahnemann’s clinical facilities. Nevertheless,

Drexel contracted with Tenet Health Systems to continue to use the former

Hahnemann facilities. Thereafter, the Trustees continued to fund scholarships

to students at the nursing program operated by Drexel University’s College of

Nursing and Health Professionals.

     On March 17, 2017, the Trustees filed a “Petition to Clarify/Amend

Terms of Trust to Permit Greater Number of Applicants to Participate in

Scholarships” (hereinafter “Petition”) in the Orphans’ Court of Montgomery


                                    -2-
J-A07044-19



County, asserting that the Trust’s purpose had become impracticable given

that (1) Hahnemann University, as the original named institution, no longer

exists, and (2) the funds entrusted to the Board of Trustees have significantly

increased.1 Specifically, the Trustees sought to amend the Trust to allow for

scholarships to nursing students enrolled in schools in the Greater Delaware

Valley (defined as schools within a fifty-mile radius of Philadelphia, including

schools in New Jersey and Delaware).

       On April 25, 2017, the Office of the Attorney General of Pennsylvania

filed an Answer to the Petition, asking the Orphans’ Court to deny the Petition.

On June 30, 2017, Drexel University filed an Answer, although it had not been

served with the Petition, claiming that it had become the successor institution

to the Hahnemann University Nursing and Educational Department named in

the Trust. On July 10, 2017, the Trustees filed a Petition to Strike Drexel’s

Answer, asserting that Drexel had no standing in this matter as it is not a

named beneficiary in the Trust.

       On October 19, 2017, Drexel withdrew its Answer and filed a petition for

the appointment of a guardian ad litem to represent the interests of its nursing
____________________________________________


1 Upon its creation, a percentage of the Trust had been devoted to pay
annuities for three named beneficiaries. As these beneficiaries have since
passed away, the payment of the annuities has ceased and those funds are
now part of the Memorial Trust used to fund the scholarships for nursing
students. In addition, the Trustees also asserted that the “increase in value
of the trust corpus has resulted directly from sound financial management and
attention to their duties by the trustees and their agents, servants, and
employees.” Petition, at 3.



                                           -3-
J-A07044-19



students in this matter.2 On December 8, 2017, the Trustees filed an Answer,

arguing, inter alia, that the Trust funds would be misused if the Trust was

required to pay for a guardian ad litem, again asserting that Drexel nursing

students do not have a cognizable legal interest in the Trust.

       On January 17, 2018, the Orphans’ Court entered an order appointing

Adam G. Silverstein, Esquire, pursuant to 20 Pa.C.S.A. § 751,3 as “Guardian

Ad Litem representing the interests of future nursing students at the Drexel

University College of Nursing and Health Professions who may be potential

candidates/beneficiaries of the Rubert Memorial Trust.” Order, 1/17/18, at 1.

Further, the order stated that “[s]ubject to the final order of [the lower court],

the guardian ad litem shall be compensated for his services from the principal

of the Rubert Memorial Trust.” Order, 1/17/18, at 1.

       On February 14, 2018, the Trustees filed a timely notice of appeal. On

February 15, 2018, the Orphans’ Court entered an order directing the Trustees

to file a Concise Statement of Errors Complained of on Appeal pursuant to

____________________________________________


2 In the petition for appointment of a guardian ad litem, Drexel expressed its
belief that the Attorney General’s Office would not advocate to protect the
interests of Drexel’s nursing students in this matter. Drexel cited In re Estate
of Feinstein, 527 A.2d 1034 (Pa.Super. 1987) in asserting that the Attorney
General does not represent the interests of individual beneficiaries, but rather
the interests of the public at large “to whom the social and economic benefits
of charitable trusts accrue.” Id. at 1036, n.3.
3 Section 751 provides that the Orphans’ Court division may appoint “a

guardian or a trustee ad litem to represent the interest, not already
represented by a fiduciary, of: (i) a person not sui juris; or (ii) an absentee;
or (iii) a presumed decedent; or (iv) an unborn or unascertained person.”
20 Pa.C.S.A. § 751 (emphasis added).


                                           -4-
J-A07044-19



Pa.R.A.P. 1925(b) within twenty-one (21) days of its order. The order stated

that “failure to timely file and serve said Statement shall be deemed a waiver

of all claimed errors.” Order, 2/15/18, at 1. The Trustees’ Concise Statement

was not docketed until March 14, 2018.

      On March 23, 2018, this Court entered an order to show cause as to

why this appeal should not be quashed. On April 2, 2018, the Trustees filed

a response to the order to show cause, arguing that the January 17, 2018

order was appealable as a collateral order under Pa.R.A.P. 313.

      On October 24, 2018, Attorney Silverstein, the appointed guardian ad

litem, filed a motion to quash the appeal, arguing that (1) the issue on appeal

does not satisfy the collateral order doctrine and (2) all of the Trustees’ issues

should be deemed waived by its untimely filing of its Rule 1925(b) statement.

      On October 29, 2018, the Trustees filed a response, again asserting that

the appeal was proper from a collateral order.        In addition, the Trustees

asserted that they filed and served its Concise Statement in a timely manner,

but noted that the document was not immediately docketed as it was not

accompanied by the required $13.00 fee.        The Trustees ask this Court to

overlook the untimely filing of the Concise Statement, asserting that a

breakdown in court processes occurred, as the lower court’s bill of costs did

not list a charge for the filing of a Concise Statement, and the clerk did not

immediately notify the Trustees that the missing fee would result in the

delayed docketing of its Concise Statement.




                                      -5-
J-A07044-19



       As an initial matter, it is necessary to determine whether this appeal is

properly before this Court. “[S]ince we lack jurisdiction over an unappealable

order, it is incumbent on us to determine, sua sponte when necessary,

whether the appeal is taken from an appealable order.” Kulp v. Hrivnak,

765 A.2d 796, 798 (Pa.Super. 2000) (citation omitted).

       It is well-established that an appeal may properly lie from “(1) a final

order or an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory

order as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission

(Pa.R.A.P. 312, 42 Pa.C.S. § 702(b)); or (4) a collateral order (Pa.R.A.P.

313).” In re Estate of McAleer, 194 A.3d 587, 592 (Pa.Super. 2018). This

Court has held that an order appointing a guardian ad litem in civil litigation

is not a final order or an interlocutory order appealable by right or permission.

Rehrer v. Youst, 91 A.3d 183, 187 (Pa.Super. 2014).

       In addition, we note that Pa.R.A.P. 342 provides for appeals as of right

from certain orders of the Orphans’ Court Division.4 Specifically, Rule 342

states “[a]n appeal may be taken as of right from … [a]n order determining

the status of fiduciaries, beneficiaries, or creditors in an estate, trust, or

guardianship.” Pa.R.A.P. 342(a)(5). We do not find the lower court’s order

appointing a guardian ad litem to be appealable under this rule as the Orphans’

Court did not definitively determine the status of unascertained Drexel nursing

students who may receive a scholarship from the Trust in the future.
____________________________________________


4Neither party attempted to analyze whether this appeal was proper under
Rule 342.

                                           -6-
J-A07044-19



      As a result, we must determine whether the lower court’s order

constitutes an appealable collateral order. This Court previously outlined the

collateral order doctrine as follows:

               Our High Court has delineated three requirements
         that must be satisfied in order for the doctrine to apply. The
         order must be “separable from and collateral to the main
         cause of action;” it must involve a right that “is too
         important to be denied review;” and, “if review is postponed
         until final judgment, the claim will be irreparably lost.”
         Vaccone v. Syken, 587 Pa. 380, 899 A.2d 1103, 1106
         (2006). The doctrine is to be narrowly interpreted as it is
         an exception to the rule of finality. Id.; see also Rae v.
         Pennsylvania Funeral Directors Association, 602 Pa.
         65, 977 A.2d 1121, 1126 (2009).

      In re Reglan/Metoclopramide Litigation, 81 A.3d 80, 86
      (Pa.Super. 2013). Hence, the three essential elements of a
      collateral order are “separability, importance and irreparable
      loss.” Geniviva v. Frisk, 555 Pa. 589, 725 A.2d 1209, 1211
      (1999).

      Our Supreme Court codified the elements of a collateral order into
      Pa.R.A.P. 313. That rule provides as follows:

         (a) General rule. An appeal may be taken as of right from
         a collateral order of an administrative agency or a lower
         court.

         (b) Definition. A collateral order is an order separable from
         and collateral to the main cause of action where the right
         involved is too important to be denied review and the
         question presented is such that if review is postponed until
         final judgment in the case, the claim will be irreparably lost.

      Pa.R.A.P. 313.

Rehrer, 91 A.3d at 187–88. In construing the collateral doctrine narrowly,

“we endeavor to avoid piecemeal determinations and the consequent



                                        -7-
J-A07044-19



protraction of litigation.” Commonwealth v. Sabula, 46 A.3d 1287, 1291

(Pa.Super.2012) (quoting Rae, 977 A.2d at 1130). As a “specialized, practical

application of the general rule that only final orders are appealable as of right,”

the collateral order doctrine must be interpreted narrowly “to prevent undue

corrosion of the final order rule.” Melvin v. Doe, 575 Pa. 264, 272, 836 A.2d

42, 46–47 (2003) (citation omitted). “To that end, each prong of the collateral

order doctrine must be clearly present before an order may be considered

collateral.” Id.

      The Trustees rely on Rehrer, in which this Court concluded that a lower

court’s order appointing a guardian ad litem to a disabled minor against the

wishes of the child’s mother was an appealable collateral order. This Court

found that the mother’s right to appeal the appointment of the guardian ad

litem, who would have authority to settle the legal matter, was too important

to be denied review, as parents have a fundamental constitutional right to

make decisions concerning their child. See id. (citing Hiller v. Fausey, 588

Pa. 342, 904 A.2d 875 (2006) (acknowledging due process clause of U.S.

Constitution accords protection to parent's fundamental right to make

decisions concerning care, custody, and control child)).

      Moreover, the Rehrer court found that if the mother’s “challenge to the

appointment of the guardian ad litem was postponed until final judgment

[was] entered in the civil litigation, her settlement authority and her

fundamental right to make decisions on her minor daughter's behalf would be

irreparably lost.” Rehrer, 91 A.3d at 188.

                                       -8-
J-A07044-19



       In this case, the Trustees contend that the Orphans’ Court’s order

violates due process as it directed that the guardian ad litem be paid from the

principal of the Trust without first holding a hearing to allow the Trustees an

opportunity to be heard. However, unlike the facts of Rehrer, we do not find

this appeal raises an issue too important to deny review.             The mere

appointment of the guardian ad litem in this case did not deprive the Trust of

any rights. The guardian ad litem will be required to petition the lower court

prior to and for an award, at which time the Trustees will be given an

opportunity to be heard.5

       In addition, the Trustees have not shown that their claim will be

irreparably lost if review is postponed until final judgment. The Trustees may

challenge the lower court’s decision to require the Trust to pay counsel fees

for the guardian ad litem once a final order is entered.         See Brawley

Distributing Co., Inc. v. Heartland Properties, 712 A.2d 331, 332

(Pa.Super. 1998) (order granting counsel fees based on a frivolous pre-trial

filing was interlocutory and unappealable); West v. Andersen, 626 A.2d 606

(Pa.Super. 1993) (order awarding counsel fees after plaintiff's counsel refused

to allow deposition of plaintiff was not final appealable order in medical

malpractice action); Fox v. Gabler, 547 A.2d 399 (Pa.Super. 1988) (finding
____________________________________________


5This Court directs that at the time the guardian ad litem petitions for his fee,
Trustees shall have the opportunity to be heard, raising such issues as may
be appropriate, including a challenge to the Orphans’ Court’s authority to
order the fee be paid from Trust principal or whether such fee should be paid
by Drexel, a non-party institution that inserted itself into this litigation to
advocate for the interests of its nursing students.

                                           -9-
J-A07044-19



order of contempt requiring the posting of a $10,000 bond in an accounting

action is not appealable as a collateral order).

       As a result, as the order appealed does not constitute a collateral order

pursuant to Pa.R.A.P. 313, we lack jurisdiction to review the merits of the

Trustees’ claim at this stage of the case.6

       Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/4/19


____________________________________________


6  Even assuming arguendo that this appeal was proper under Rule 313, we
note that the Trustees’ sole issue on appeal would be waived by their failure
to file a timely Rule 1925(b) statement. Our courts have recognized a bright-
line rule that “failure to comply with the minimal requirements of Pa.R.A.P.
1925(b) will result in automatic waiver of the issues raised [on appeal].” In
re Estate of Boyle, 77 A.3d 674, 677 (Pa.Super. 2013). We note that the
lower court satisfied its obligations under Rule 1925(b) by filing an order that
specified the number of days in which the Trustees were required to file their
statement, indicated that the statement must be filed of record and served on
the lower court, and clarifying that any issue not included in a timely filed and
served statement would be waived.
        In addition, there is no support for the Trustees’ claim that the bill of
costs set by the Court of Common Pleas of Montgomery County failed to list a
charge for the filing of a Concise Statement; this document clearly states that
non-petition filings require a $13.00 fee. Moreover, the Trustees offer no
authority for their claim that the clerk of courts was required to notify them in
a certain period of time that their 1925(b) statement was not accompanied by
the appropriate fee. It is the responsibility of counsel to comply with all filing
requirements. Counsel cannot shift the burden of ensuring that his documents
have been properly submitted with appropriate filing fees onto the court.

                                          - 10 -